DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: “the tire of either claim 1,” contains a typographical error.  Delete “either”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the tire structural member is a belt and the tire structural member is a bead core. The tire structural member (singular) cannot be a belt and a bead core (plural).  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WO’535 (WO 2016/084535) in view of JP’403 (JP 2001-322403).
US 2017/0259515 is an English language equivalent to WO’535 and relied as an English language translation to WO’535. 

Regarding claims 1-2, WO’535 teaches a tire comprising a belt 28 (an annular tire structural member) formed by a resin-covered cord that is wound in a spiral shape (FIG. 2 and [0067]).
WO’535 is silent to the resin-covered cord including a protrusion formed on a side face.  However, JP’403 teaches a tire comprising a belt formed by a strip having a protrusion formed on a side face (FIG. 8) for the benefits of high bond strength ([0001] and [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a protrusion on a side face of the resin-covered cord forming the belt of WO’535 since JP’403 teaches a belt of a tire formed by a strip having a protrusion formed on a side face for the benefits of high bond strength. 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO’535 (WO 2016/084535) in view of JP’866 (JP 2011-131866).
US 2017/0259515 is an English language equivalent to WO’535 and relied as an English language translation to WO’535.
 
Regarding claim 1 and 3, WO’535 teaches a tire comprising a bead core 42 (an annular tire structural member) made by a resin-covered cord that is wound in a spiral shape (FIG. 3 and [0083]).
WO’535 is silent to the resin-covered cord including a protrusion formed on a side face.  However, JP’866 teaches a tire comprising a bead core 3 formed by winding a cord 6 with mutually matching surfaces 9 including a protrusion in a cross-section of the bead core (FIG. 8a-FIG. 8e) for the benefits of bead durability by preventing the winding configuration of the bead core from collapsing (page 8-9 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’535 with a protrusion formed on a side face of the resin-covered cord forming the bead core since JP’866 teaches a cord forming a bead core having a protrusion on a side face of the cord (FIG. 8A-8E) for the benefits of bead durability. 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO’535 (WO 2016/084535) in view of JP’403 (JP 2001-322403) and JP’866 (JP 2011-131866).
US 2017/0259515 is an English language equivalent to WO’535 and relied as an English language translation to WO’535. 

Regarding claims 1 and 4, WO’535 teaches a tire comprising a belt and a bead core each formed by a resin-covered cord that is wound in a spiral shape (FIG. 2, FIG. 3, [0067], and [0083]).
WO’535 is silent to each resin-covered cord forming the belt and bead core having a protrusion formed on a side surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’535 with each resin-covered cord forming the belt and the bead core having a protrusion formed on a side surface since JP’403 teaches a belt of a tire formed by a strip having a protrusion formed on a side face for the benefits of high bond strength and JP’866 teaches a cord forming a bead core having a protrusion on a side face of the cord (FIG. 8A-8E) for the benefits of bead durability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/22/2022